 1

 2

 3

 4

 5
                                        UNITED STATES DISTRICT COURT
 6
                                        EASTERN DISTRICT OF CALIFORNIA
 7
      NATURAL RESOURCES DEFENSE                         Case No. 1:05-cv-01207-LJO-EPG
 8    COUNCIL, et al.,
                                                        ORDER SETTING BRIEFING SCHEDULE
 9                        Plaintiffs,                   ON PLAINTIFFS’ MOTION TO EXTEND
                                                        EXPERT DISCOVERY DEADLINES
10               v.
                                                        (ECF No. 1270)
11    RYAN ZINKE, U.S. Department of the
      Interior, et al.,
12
                          Defendants.
13

14    SAN LUIS & DELTA MENDOTA
      WATER AUTHORITY, et al.,
15
                          Defendants-Intervenors.
16

17    ANDERSON-COTTONWOOD
      IRRIGATION DISTRICT, et al.,
18
                          Joined Parties.
19
20          Upon careful consideration of Plaintiffs’ application to expedite consideration of Plaintiffs’
21   Motion to Extend Expert Discovery Deadlines (ECF No. 1270), and finding good cause, the Court
22   hereby ORDERS that opposition briefs to the motion are due October 15, 2018, and the motion will be
23   deemed submitted to the Court for decision, without oral argument, on October 15, 2018.
24
     IT IS SO ORDERED.
25

26      Dated:        October 11, 2018                        /s/
27                                                     UNITED STATES MAGISTRATE JUDGE

28
